A NASDAQ Traded Company - Symbol HBNC Forward-Looking Statements This presentation may contain forward-looking statements regarding the financial performance, business, and future operations of Horizon Bancorp and its affiliates (collectively, “Horizon”). For these statements, Horizon claims the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. Forward-looking statements provide current expectations or forecasts of future events and are not guarantees of future results or performance. As a result, undue reliance should not be placed on these forward-looking statements, which speak only as of the date hereof. We have tried, wherever possible, to identify such statements by using words such as “anticipate,” “estimate,” “project,” “intend,” “plan,” “believe,” “will” and similar expressions, and although management believes that the expectations reflected in such forward-looking statements are accurate and reasonable, actual results may differ materially from those expressed or implied in such statements. Risks and uncertainties that could cause our actual results to differ materially include those set forth in “Item 1A Risk Factors” of Part I of Horizon’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010. Statements in this presentation should be considered in conjunction with such risk factors and the other information publicly available about Horizon, including the information in the filings we make with the Securities and Exchange Commission. Horizon does not undertake, and specifically disclaims any obligation, to publicly release any updates to any forward-looking statement to reflect events or circumstances occurring or arising after the date on which the forward-looking statement is made, or to reflect the occurrence of unanticipated events, except to the extent required by law. Horizon’s Corporate Profile Symbol - HBNC •Shares Outstanding 3.3Million •Market Cap*$88.6 Million •Total Assets**$1.4 Billion •Total Deposits**$1.0 Billion •Branches22 •Ownership –Insiders 10% –Employee Benefit Plans15% –Institutional & Mutual Funds22% * Based on price at the close of business on June 30, 2011, at $26.90 per share ** Total assets and deposits as of June 20, 2011 1 Horizon Locations Michigan City 2 Northwest Indiana/Southwest Michigan… The Right Side of Chicago Global companies find world class locations Diversified Employment Base #1 Retirement Community for Chicago Area Why Invest in Horizon Bancorp? •Attractive Current Valuation •Dividends and Reinvesting for Growth •Consolidator in Banking Industry •Strong Capital Position •Positioned to Meet Regulatory Requirements •Successful Acquisition and Organic Growth Track Record •Robust Capabilities for Managing Expansion •Focus on Growth Accretive to Earnings 6 Horizon is an Attractive Value Horizon Bancorp* Median Indiana Banks** Dividend Yield 2.5% 1.7% Price to Book 85.9% 77.9% Price to Tangible Book 93.5% 85.9% Price to Earnings (LTM) 8.4x 12.7x * Horizon Bancorp data as of June 30, 2011 ** Peer Data Source: KBW Report as ofJune 2011, Covering Indiana Publicly Traded 7 The Current Banking Environment and Horizon’s Response 8 New Regulations Will Have Adverse Effect on the Industry •Lower Revenues –Consumer Finance Protection Bureau –Durbin amendment –Mortgage pricing •Higher Costs –Implementation & systems up-grades –Compliance & training –Lost opportunity •Higher Capital Requirements –Lower returns on equity –Importance of capital allocation 9 Companies That Effectively Deal with Change
